Citation Nr: 1329286	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  09-10 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased disability rating in excess of 
20 percent for right knee, tear of medial meniscus, status 
post arthroscopy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active 
service from February 1999 to July 1999, with subsequent 
periods of active duty for training (ADT) as a member of the 
Army National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a March 2011 Travel Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of the hearing is associated with the claims 
folder.  The Board subsequently denied the claim in a 
September 2011 decision.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and, in February 2013, the Court granted a 
Joint Motion for Remand (Joint Motion) which vacated and 
remanded the claim back to the Board for compliance with the 
instructions provided in the Joint Motion.  

The Board has not only reviewed the Veteran's physical 
claims file but also the Veteran's file on the "Virtual VA" 
system to insure a total review of the evidence.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
service-connected right knee disability was manifested by 
flexion to no worse than 120 degrees with pain beginning at 
120 degrees and additional limitation to 110 degrees during 
flare-ups; extension to no worse than zero degrees with 
additional limitation to 10 degrees during flare-ups; 
complaints of pain, swelling, giving out, and locking; no 
ligament laxity; and a diagnosis of minimal arthritis 
despite negative x-ray findings.



CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in 
excess of 20 percent for right knee instability have not 
been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2012).

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a separate 10 percent disability rating for 
right knee arthritis were met for the entire rating period 
on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5003 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations (ratings) are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history 
to ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are 
potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt 
regarding the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2011).  As is the case here, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be 
permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  Competency is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while credibility is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 
3.159(a)(2).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with a veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by a 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

In this case, service connection was granted for the right 
knee disability in a February 2006 rating decision.  An 
initial 10 percent disability rating was assigned.  In 
October 2007, the Veteran filed a claim for an increased 
rating.  In the February 2008 rating decision that is the 
subject of this appeal, the RO granted a higher 20 percent 
disability rating under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, effective from October 11, 2007, the 
date the Veteran's claim for an increased rating was 
received.  

The Veteran contends that his right knee symptoms, which 
include pain, swelling, giving out, and locking, warrant a 
disability rating in excess of 20 percent.  

The Diagnostic Codes relevant to the knee disability are 
5003, 5010, and 5257-5261.  The VA General Counsel has 
interpreted that a veteran who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA 
General Counsel has also interpreted that, when X-ray 
findings of arthritis are present and a veteran's knee 
disability is evaluated under Diagnostic Code 5257, the 
veteran would be entitled to a separate compensable 
evaluation under Diagnostic Code 5003 if the arthritis 
results in limitation of motion and/or objective findings or 
indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to 
warrant a separate rating for arthritis based on X-ray 
findings and limited motion under Diagnostic Codes 5260 or 
5261, the limited motion need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  

Diagnostic Code 5010 is for arthritis due to trauma, 
substantiated by X-ray findings and provides for rating as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Diagnostic Code 5003 provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.).  When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability 
beyond that reflected on range-of-motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to 
decreased movement, weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, and 
deformity or atrophy of disuse.  Painful motion is 
considered limited motion at the point that the pain 
actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of 
the rating schedule is to recognize painful motion with 
joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft 
tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  Flexion elicits such 
manifestations.  38 C.F.R. § 4.59.

The Board will begin by reviewing the evidence most 
pertinent to the rating period on appeal.  The Veteran was 
afforded a VA examination in December 2007.  He reported 
daily pain, morning stiffness, intermittent swelling, and 
crepitus.  He also stated that his range of motion was 
diminished, and that repetitive movement caused increased 
pain.  He stated he had locking and near collapse of the 
knee.  He did not use any braces or canes, but did use 
crutches.  He stated that he took Advil intermittently.  In 
terms of activities of daily living, he stated that he had 
pain with dressing.  He was currently not working due to 
knee pain.  He denied flare-ups of pain, and stated that the 
knee pain was persistent and consistent from day to day.  

On physical examination in December 2007, there was 
tenderness medially, and 2+ crepitation on movement.  There 
was no effusion or erythema.  The Veteran reported increased 
pain on repetitive movement, but there was no additional 
motion loss.  He had active and passive range of motion of 0 
to 120 degrees.  There was no lateral collateral, medial 
collateral, or cruciate ligament laxity identified.  
McMurray's test was positive, and there was no atrophy.  An 
x-ray study of the knee was normal.  The VA examiner 
assessed a torn medial meniscus of the right knee, status 
post arthroscopic debridement, and stated he would not 
expect flare-ups of the knee, but that the Veteran would 
have moderate difficulty working as a painter with his knee 
conditions.  

In a December 2007 Statement in Support of Claim, the 
Veteran wrote that his knee pain was constant and that the 
knees locked all the time.  Further, he stated he could not 
walk normally in that he limped a lot.  Further, he stated 
his knee swelled, and that, in order to get out of his car, 
he had to lift his knee with his hand.  

In December 2008, the Veteran reported right knee pain that 
began a week prior, stating that he had been doing well 
until then.  He reported popping, sharp pain, and giving 
out, with no swelling.  He denied resting pain.  Range of 
motion was from 0 to 130 degrees.  There was no laxity to 
varus or valgus stress, and anterior drawer and Lachman's 
tests were negative.  McMurray's test was also negative, 
although the Veteran tried to guard when attempting the 
maneuver.  An x-ray study was normal.  The VA clinician 
assessed a probable tear of the medial meniscus.  

A January 2009 MRI study of the right knee showed a 
horizontal tear of the mid and posterior horn of the medial 
meniscus, but was otherwise unremarkable.  

At a follow-up appointment in January 2009, the Veteran 
continued to report symptoms of catching, locking, pain, and 
giving way.  On gait observation, he had slight avoidance of 
the right quadriceps muscle.  Range of motion was from 0 to 
120 degrees, with pain at the end of the motion.  Ligament 
testing was negative, but McMurray's test was positive.  The 
VA clinician reviewed the MRI study and concluded that the 
significant tear of the medial meniscus correlated with the 
Veteran's symptoms.  Although a repeat arthroscopy was 
discussed, the Veteran stated he wanted to try home 
exercises and hold off on surgery.     

A July 2009 VA treatment note indicates the Veteran was off 
work for some time in January 2009, and then returned to 
work in February 2009 for four months until June.  

An October 2009 VA treatment note indicates he went back to 
work in September 2009, and stated that his knee was doing 
better.  

The Veteran was afforded another VA examination in October 
2009.  He stated that, although another tear in the medial 
meniscus was found on the last MRI study, he had elected to 
treat it conservatively rather than undergo another surgery.  
He reported morning pain and stiffness that was constant in 
nature.  He rated the pain at a 2 or 3 out of 10 currently, 
but stated that, with activity, the pain could increase to a 
6 to 8 out of 10.  He stated that he remained able to eat, 
bathe, toilet, groom, dress, and drive.  Prolonged standing 
caused slight pain, but he had more pain with bending over 
and squatting, such as when painting a baseboard.  He 
reported a walking distance of one mile, and said he was 
able to do lifting.  He said he wore a brace when the knee 
became painful.  He stated he missed 30 to 40 days of work 
in early 2009 due to knee pain, but had no hospitalizations.  
He stated that, on a daily basis, the knee sometimes felt 
unstable, gave way, and caught as though it was locking.  

On physical examination in October 2009, there were no 
obvious deformities, but trace effusion on the right.  
Palpation of the kneecap was tender through the medial 
border and medial joint line.  The lateral joint line was 
nontender to palpation.  Range of motion testing, which was 
performed three times to ensure accuracy, showed flexion to 
125 degrees and extension to 0 degrees.  The knee was intact 
to varus and valgus stress.  There was no instability.  
Anterior drawer and Lachman's test were negative, as was 
posterior drawer sign.  McMurray's and pivot shift tests 
were also negative.  There was no significant atrophy.  
There was no limp in the Veteran's gait.  X-ray studies from 
2009 showed no focal degenerative changes, and an MRI study 
showed a horizontal tear of the mid and posterior horn of 
the medial meniscus.  The VA examiner assessed internal 
derangement of the right knee and a history of a 
meniscectomy with a second MRI showing continued medial 
meniscal tear and minimal arthritis.  The examiner further 
opined that the Veteran would be additionally limited by 
pain, fatigue, weakness, and lack of endurance following 
repetitive use or during flare-ups with a loss of motion of 
anywhere from 0 to 10 degrees, and that, even with 
quadriceps strengthening and avoidance of court sports, 
bending, and twisting, he would not be able to perform 
prolonged kneeling and squatting or running.  

In November 2010, the Veteran reported that his knees 
bothered him at times and that he took Ibuprofen 
occasionally.       

At the March 2011 Board hearing, the Veteran reported 
ongoing symptoms of pain, swelling, giving out, and locking.  
He stated that these symptoms bothered him mostly when he 
was working as a commercial painter as opposed to during 
daily activities, as his job required a lot of standing, 
kneeling, and climbing ladders.  He stated that his doctor 
prescribed a knee brace for him, but that he never wore it.  
In addition, he stated that he could walk between 5 and 10 
minutes.  

On the question of whether the Veteran is entitled to a 
higher disability rating for his right knee disability, the 
Board notes that arthritis and limitation of motion, 
including motion limited by pain and other orthopedic 
factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
DeLuca are to be rated as part of one disability.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5014, 5003.  Instability 
of the knee, which does not include painful limitation of 
the knee as part of the rating criteria, is a distinct 
disability.  See VAOPGCPREC 23-97 and 9-98.

With further regard to the question of whether the Veteran 
is entitled to an increased disability rating for the right 
knee disability based on the evidence of record relevant to 
the rating period on appeal, outlined above, the Board notes 
that, although the February 2008 rating code sheet reflects 
that the right knee disability was evaluated under 
Diagnostic Code 5259 (the code under which the knee 
disability was initially evaluated when service connection 
was granted in 2006), the RO used the criteria under 
Diagnostic Code 5257 to evaluate the knee disability, as 
reflected in the body of the rating decision.

Thus, the right knee disability is rated at 20 percent under 
Diagnostic Code 5257, which contemplates impairment of the 
knee manifested by recurrent subluxation or lateral 
instability.  Where instability is severe, moderate and 
slight, disability evaluations of 30, 20, and 10 are 
assigned, respectively.  38 C.F.R. § 4.71a.  

After a review of all the evidence, lay and medical, the 
Board finds that the evidence weighs against an increased 
rating under DC 5257 for right knee subluxation or 
instability.  The Veteran has consistently reported giving 
out of his knee throughout the rating period on appeal.  
However, no ligamentous laxity has been found on examination 
at any time during the rating period on appeal, and anterior 
and posterior drawer signs and Lachman's test have been 
consistently negative.  Thus, in light of the consistently 
negative findings on ligament testing, the Veteran does not 
meet the criteria for a higher, 30 percent, disability 
evaluation under Diagnostic Code 5257, as the giving way he 
reports cannot be characterized as representing more than 
moderate instability.  Id.     

The Board has also considered whether any other diagnostic 
code would allow for an increased rating for the Veteran's 
right knee disability, manifested by instability.  

Diagnostic Code 5259 contemplates symptomatic removal of 
semilunar cartilage (meniscus).  A 10 percent rating is the 
maximum (and only) available rating under Diagnostic Code 
5259.  38 C.F.R. § 4.71a.  Thus, even though the evidence 
reflects that the Veteran has undergone such a procedure and 
remains symptomatic, Diagnostic Code 5259 does not allow for 
a higher evaluation for the Veteran's right knee disability.  

Further, Diagnostic Code 5258, which contemplates dislocated 
semilunar cartilage (meniscus) with frequent episodes of 
locking, pain, and effusion into the joint, provides for a 
20 percent disability rating, the maximum and only available 
rating under this code.  Thus, although a recurrent meniscal 
tear has been identified in the Veteran's right knee, 
Diagnostic Code 5258 does not allow for a disability rating 
in excess of 20 percent for the Veteran's right knee 
disability, as a 20 percent rating is the only rating 
available.  Id. 

Diagnostic Codes 5262 and 5263 do not apply, as there is no 
evidence of impairment of the tibia or fibula, and no 
evidence of genu recurvatum.  38 C.F.R. § 4.71a.

Next, the Board has considered whether any other diagnostic 
code would allow for a higher disability rating for the 
Veteran's right knee disability, manifested by limitation of 
motion, pain, or other orthopedic factors such as weakness 
or fatigability.

Diagnostic Code 5260 contemplates impairment of the knee 
manifested by limitation of flexion.  Where flexion is 
limited to 60, 45, 30, and 15 degrees, disability ratings of 
0, 10, 20, and 30 percent, respectively, are assigned.  
38 C.F.R. § 4.71a.

In this case, the evidence shows that the Veteran had 
flexion to no worse than 120 degrees throughout the rating 
period on appeal.  However, as noted above, painful motion 
is considered limited motion at the point that the pain 
actually sets in.  See VAOPGCPREC 9-98.  In January 2009, it 
was noted that the Veteran's pain began at 120 degrees of 
flexion.  Moreover, the October 2009 VA examiner opined 
that, during flare-ups, the Veteran's motion might be 
additionally limited by up to 10 degrees, putting his 
flexion measurement at 110 degrees.  Thus, even taking the 
Veteran's pain into account, as the criteria for even a 
noncompensable disability rating under Diagnostic Code 5260 
(limitation of flexion to 60 degrees) have not been met or 
more nearly approximated, the lay and medical evidence, 
which includes limitation of motion due to painful motion 
and other orthopedic factors, does not support an increased 
rating in excess of 20 percent under Diagnostic Code 5260 
for the right knee disability for any period.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5261 contemplates impairment of the knee 
manifested by limitation of extension.  Where extension is 
limited to 5, 10, 15, 20, 30 and 45 degrees, disability 
ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, 
are assigned.  Id.

In this case, the evidence shows that the Veteran had 
extension to no worse than zero degrees throughout the 
rating period on appeal.  Taking additional limitation 
during flare-ups into account (which in this case, was 
estimated to be up to 10 degrees by the October 2009 VA 
examiner), extension would be limited to 10 degrees.  As the 
criteria for even the currently assigned 20 percent 
disability rating under Diagnostic Code 5261 (limitation of 
extension to 15 degrees) have not been met or more nearly 
approximated, the lay and medical evidence, which includes 
limitation of motion due to painful motion and other 
orthopedic factors, does not support an increased rating in 
excess of 20 percent under Diagnostic Code 5261 for the 
right knee disability for any period.  38 C.F.R. § 4.71a.

In considering whether a higher rating is warranted based on 
loss of motion under another diagnostic code, the Board 
finds that Diagnostic Code 5256 does not apply, as there is 
no evidence of knee ankylosis.  Diagnostic Code 5055 
contemplates prosthetic replacement of the knee joint.  
There is no evidence the Veteran has undergone a knee 
replacement, so Diagnostic Code 5055 is also inapplicable.  
38 C.F.R. § 4.71a.

After a review of all the evidence, lay and medical, the 
Board finds that the evidence weighs against an increased 
rating under DC 5003 for the right knee disability, 
including the pain the Veteran has reported.  Diagnostic 
Code 5003 provides that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved (e.g., Diagnostic Codes 
5260 and 5261), provided the limitation of motion is 
compensable; however, when limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate diagnostic codes, Diagnostic Code 5003 provides 
that a rating of 10 percent is for application for each such 
major joint affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 
compensable evaluation is only assigned when there is x-ray 
evidence of involvement of two or more major or minor joint 
groups.    

Here, although x-ray studies have consistently been negative 
for arthritis throughout the rating period on appeal, the 
October 2009 VA examiner assessed minimal arthritis.  
Affording reasonable doubt, then, in assuming for the 
purpose of this decision that arthritis has been established 
by x-ray findings, the Board still finds that the weight of 
the evidence demonstrates that the criteria for an increased 
rating under Diagnostic Code 5003 have not been met.  The 
flexion measurements of the knee do not meet the minimum 
criteria for a compensable evaluation under Diagnostic Code 
5260.  Flexion has been no worse than 120 degrees, with 
additional estimated limitation to 110 degrees during flare-
ups.  Further, while extension was estimated to be limited 
to 10 degrees during flare-ups by the October 2009 VA 
examiner, as discussed above, the criteria for even the 
currently assigned 20 percent disability rating have not 
been met under Diagnostic Code 5261.  Moreover, even if 
limitation was noncompensable, because there is only one 
major joint involved (the knee), the maximum disability 
rating available to the Veteran under Diagnostic Code 5003 
is 10 percent.  38 C.F.R. § 4.71a.  Thus, an increased 
disability rating is not possible under Diagnostic Code 
5003.

The Board has also considered whether any separate ratings 
are available based on the evidence.  In VAOPGCPREC 23-97, 
the VA General Counsel interpreted that a veteran who has 
arthritis and instability of the knee may, in some 
circumstances, be rated separately under Diagnostic Codes 
5003 and 5257.  See also VAOPGCPREC 9-98 (when X-ray 
findings of arthritis are present and a veteran's knee 
disability is evaluated under Diagnostic Code 5257, the 
veteran would be entitled to a separate compensable 
evaluation under Diagnostic Code 5003 if the arthritis 
results in limitation of motion and/or objective findings or 
indicators of pain).  Also, the Board acknowledges 
VAOPGCPREC 9-2004, where it was held that a claimant who has 
both limitation of flexion and limitation of extension of 
the same leg must be rated separately under Diagnostic Codes 
5260 and 5261 to be adequately compensated for functional 
loss associated with injury to the leg.  

In this case, as discussed above, the RO evaluated the 
Veteran's right knee disability under Diagnostic Code 5257, 
even though no ligamentous laxity has been found on 
examination at any time during the rating period on appeal.  
Indeed, based on the Veteran's symptomatology, the most 
appropriate diagnostic code is Diagnostic Code 5258, which, 
as noted above, contemplates dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion into 
the joint.  

Moreover, as noted above, although x-ray studies have been 
consistently negative for arthritis, the October 2009 VA 
examiner inexplicably assessed minimal arthritis.  However, 
in light of the Veteran's complaints of "giving way" of the 
right knee on a daily basis (indicating the presence of 
instability despite completely negative clinical findings), 
as well as the October 2009 VA examiner's diagnosis of 
arthritis, affording reasonable doubt in favor of the 
Veteran, the Board finds that a separate 10 percent 
disability rating is warranted under Diagnostic Code 5003 
for the entire rating period on appeal.  38 C.F.R. § 4.71a.  
This is based on the finding of arthritis with painful and 
somewhat limited motion.  It is more advantageous to the 
Veteran to award the separate rating under Diagnostic Code 
5003 for the following reasons.  First, the evidence does 
not establish loss of flexion to even a noncompensable 
degree (60 degrees), even taking additional limitation due 
to pain into account.  Therefore, a separate rating cannot 
be assigned under Diagnostic Code 5260.  Second, extension 
has been, for the most part, to 0 degrees.  Even taking into 
account the 2009 VA examiner's statement that during flare-
ups, extension is limited to 10 degrees, that would allow 
for only a 10 percent disability rating under Diagnostic 
Code 5261.  Limitation of extension to more than 10 degrees 
is not shown, so a separate rating of 20 percent could not 
be assigned.  Regardless, it's either a rating under 
Diagnostic Code 5003 or 5261 - not both.  

The February 2013 Joint Motion includes instructions to 
consider separate ratings under Diagnostic Codes 5003 and 
either 5260 or 5261 based on limitation of motion.  However, 
the Board finds that the assignment of separate evaluations 
under these diagnostic codes would constitute pyramiding, 
and is thus impermissible.  38 C.F.R. § 4.14 (2012).  As 
discussed above, Diagnostic Code 5003 allows for the 
assignment of a compensable disability rating even where 
limitation of motion is noncompensable (where specific 
criteria are met).  Thus, it allows for a compensable rating 
under Diagnostic Code 5003 in lieu of a disability rating 
under one of the limitation of motion codes; it does not 
provide for a separate evaluation under the appropriate 
limitation of motion code.  

The February 2013 Joint Motion also indicates that a 
separate disability rating under Diagnostic Code 5258, which 
contemplates dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint, 
should be considered, presumably in addition to the 20 
percent disability rating already assigned under Diagnostic 
Code 5257.  However, the Board finds that both of these 
diagnostic codes contemplate disability of the knee 
manifested by instability, and thus, assignment of separate 
ratings under Diagnostic Codes 5257 and 5258 would violate 
the rule against pyramiding.  38 C.F.R. § 4.14 (2012).  

While the Board understands the Veteran's central concern 
that he has a debilitating right knee disability, it is 
important for the Veteran to understand that a 20 percent 
disability evaluation and the separate 10 percent disability 
rating assigned herein indicate a significant impact on the 
Veteran's functional ability.  Such disability evaluations 
by VA recognize the Veteran's instability of the knee and 
painful motion, indicating generally a combined 30 percent 
reduction in the Veteran's ability to function due to his 
right knee disability.  The critical question in this case, 
however, is whether the problems the Veteran has cited meet 
the next highest level under the rating criteria (in excess 
of 20 percent).  For reasons cited above, they do not, at 
this time.  As discussed above, without taking into 
consideration the problems associated with this disability, 
the current evaluation could not be justified, let alone a 
higher evaluation.

For these reasons, the Board finds that the weight of the 
evidence is against a finding of an increased disability 
rating in excess of 20 percent for right knee instability 
for any period.  To the extent any higher level of 
compensation is sought, the preponderance of the evidence is 
against this claim, and hence the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7.  However, affording reasonable doubt in favor 
of the Veteran, a separate 10 percent disability rating is 
assigned for the right knee arthritis.  

In addition to the foregoing, the Board has considered 
whether referral for an extraschedular evaluation is 
warranted for the Veteran's knee disability.  In exceptional 
cases an extraschedular rating may be provided.  38 C.F.R. § 
3.321 (2012).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must 
be a comparison between the level of severity and 
symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 
111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate 
to evaluate a claimant's disability picture and that picture 
has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step - a determination of whether, 
to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, 
the Veteran's knee disability has manifested in arthritis, 
limitation of motion, including due to pain, and 
instability.  The rating criteria specifically contemplate 
such symptomatology.  The schedular rating criteria 
specifically provide ratings for such noncompensable 
limitation of motion due to painful arthritis (Diagnostic 
Code 5003, 38 C.F.R. § 4.59), and contemplate ratings based 
on limitation of motion (Diagnostic Codes 5256, 5260, 5261), 
including motion limited due to orthopedic factors such as 
pain, guarding of movement, and fatigability (38 C.F.R. §§ 
4.40, 4.45, 4.59, DeLuca), as well as instability 
(Diagnostic Codes 5257, 5258, 5259).  In this case, 
comparing the Veteran's disability level and symptomatology 
of the knee to the rating schedule, the degree of disability 
of the knee throughout the entire period under consideration 
is contemplated by the rating schedule and the assigned 
rating is, therefore, adequate.  

The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  In 
this case, the problems reported by the Veteran are 
specifically contemplated by the criteria discussed above, 
including the effect on his daily life.  In the absence of 
exceptional factors associated with the knee disability, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim was removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353 -356 (April 30, 2008).

The Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between a veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability. 
 
In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

In a timely November 2007 letter, the Veteran was informed 
of the requirements needed to establish an increased 
evaluation for his knee disability.  The notice letter 
advised the Veteran that VA used a published schedule for 
rating disabilities that determined the rating assigned and 
that evidence considered in determining the disability 
rating included the nature and symptoms of the condition, 
the severity and duration of the symptoms, and the impact of 
the condition and symptoms on employment.  In accordance 
with the requirements of VCAA, the VA letter informed the 
Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Further, a November 2008 letter 
contained the specific schedular rating criteria that would 
be used to evaluate the Veteran's knee disability.   

The Veteran has been afforded an adequate examination on the 
issue of an increased rating for the service-connected knee 
disability.  VA provided the Veteran with examinations in 
December 2007 and October 2009.  The Veteran's history was 
taken, and complete examinations with clinical measures were 
conducted, to include x-ray studies.  Conclusions reached 
and diagnoses given were consistent with the examination 
reports, including notation of whether there were additional 
losses of ranges of motion due to factors such as painful 
motion, weakness, impaired endurance, incoordination, or 
instability.  For these reasons, the Board finds that the 
Veteran has been afforded an adequate examination on the 
issue of an increased rating for the service-connected right 
knee disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008). 

Although the last examination was provided in 2009, the 
Board concludes a remand for a more current examination is 
not warranted in this case.  There is no medical evidence, 
or argument from the Veteran, of a material change in 
symptomatology since he was last examined.  See 38 C.F.R. § 
3.327(a).  The Veteran has not stated the condition is 
worse.  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since 
otherwise adequate VA examinations were conducted.  See 
VAOPGCPREC 11-95.
 
The Board is also satisfied VA has made reasonable efforts 
to obtain relevant records and evidence, including affording 
a VA examination.  Specifically, the information and 
evidence that has been associated with the claims file 
includes the Veteran's service treatment records, post-
service VA and private treatment records, VA examination 
reports, and the Veteran's statements, including his 
testimony at the March 2011 Board hearing.  

In that regard, the Court held in Bryant v. Shinseki, 23 
Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires 
that the RO official or VLJ who conducts a hearing fulfill 
two duties to comply with the above regulation.  These 
duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that 
may have been overlooked.  Here, during the March 2011 Board 
hearing, the undersigned Veterans Law Judge asked questions 
pertaining to the criteria necessary for establishing his 
claim, including regarding specific evidence that may help 
substantiate his claim.  Moreover, neither the Veteran, nor 
his representative, has asserted that VA failed to comply 
with 38 C.F.R. 3.103(c)(2), nor has he identified any 
prejudice in the conduct of the Board hearing.  As such, the 
Board finds that, consistent with Bryant, the Veterans Law 
Judge complied with the duties set forth in 38 C.F.R. 
3.103(c)(2), and that any error in notice provided during 
the hearing constitutes harmless error.

Significantly, the Veteran has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


ORDER

An increased disability rating in excess of 20 percent for 
right knee instability is denied.  

A separate 10 percent disability rating for right knee 
arthritis is granted for the entire rating period on appeal, 
subject to the rules governing payment of monetary benefits.    



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


